ELECTROCHEMICAL DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to communication filed on 7/28/2021:
Claims 1 and 3 have been amended; claims 2, 6, and 9 have been cancelled. No new matter has been entered.
Response to Arguments
Applicant's arguments filed 7/28/2021 been fully considered but they are not persuasive.
The Applicant discloses: “Takashi actually discloses in paragraph [0084] that ‘the group pressure applied to the power generation element is preferably 0.07 to 0.7 kgf/cm2’, and paragraph [0085] discloses ‘as a method for applying such external force, it is preferable to use a pressure member that applies pressure to the exterior body’.
It is apparent that Takahashi fails to provide a clear description of the specific location where the pressure is applied or the direction of the pressure, as recited in amended claim 1. Therefore, it cannot be said that Takahashi discloses that "a pressure of 0.3 kgf/cm2 to 1.1 kgf/cm2 is applied to in a direction of the thickness of a main surface of an electrode group, wherein the main surface is a top and bottom surface in stacking direction" is suggested. Thus, the combination of Sawai and Takahashi do not teach the electrochemical device defined by amended claim 1.”
The Examiner respectfully traverses. Takashi discloses, in figure 1, a battery constructed in a stacking direction. As such, it would be obvious to one of ordinary skill in the art to apply 
Applicant’s arguments with respect to claim 3 are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (WO 2015/170785 using US 2017/0214098 A1 as an English language translation) and further in view of Takashi et al. (JP 2016-106345).
Regarding claims 1 and 13, Sawai et al. teach a electrochemical device dischargeable at -30 degrees centigrade and quickly chargeable at 25 degrees centigrade by repeatedly occluding and releasing lithium ions in a construction in which an organic electrolytic solution is permeated into a wound or stacked electrode group or the electrode group is immersed in the organic electrolytic solution with a separator interposed between a positive electrode having a positive electrode material formed on a surface of a metal foil and a negative electrode having a negative electrode material formed on a surface of a metal foil (Paragraph 0014), wherein:
the positive electrode material consists of a mixture of lithium-containing compound particles whose surfaces are coated with an amorphous carbon material and a conductive carbon material in which the surface carbon atoms thereof are chemically bonded to one another (Paragraph 0015), or the lithium-containing compound particles and the conductive carbon material are uniformly dispersed and mixed,
the negative electrode material contains at least one kind of particles selected from among graphite particles having a specific surface area of not less than 5 m2/g (Paragraph 0016 discloses no less than 6 m2/g.) and
soft carbon particles and the conductive carbon material, in which the graphite particles are coated with an amorphous carbon material and the surface carbon atoms of the graphite particles and those of the conductive carbon material are chemically bonded to one another or the graphite particles and the conductive carbon material are uniformly dispersed and mixed (Paragraph 0016 discloses graphite particles and the soft carbon particles are coated with an amorphous carbon material, and surface carbon atoms of the graphite particles and those of the soft carbon particles are chemically bonded to one another.),
the metal foil has a plurality of through-holes, formed therethrough, each having a projected portion on at least one surface thereof (Paragraph 0017),
the organic electrolytic solution consists of an organic solvent and a mixed electrolyte dissolved therein and the mixed electrolyte contains lithium hexafluorophosphate and lithium bis(fluorosulfonyl)imide (Paragraph 0018), and
the separator is made of at least one selected from among woven cloth, nonwoven cloth, and paper (Claim 1 and paragraph 0005).
However, Sawai does not teach a pressure of 0.3 kgf/cm2 to 1.1 kgf/cm2 is applied in a direction of the thickness of a main surface of an electrode group including the positive and negative electrodes, wherein: the main surface is a top and bottom surface in a stacking direction.
Takashi et al. teach a nonaqueous electrolyte secondary battery comprises a power-generating element having: a positive electrode including a positive electrode current collector and a positive electrode active material layer formed on the surface of the positive electrode current collector; a negative electrode including a negative electrode current collector and a negative electrode active material layer formed on the surface of the negative electrode current collector and including an aqueous binder; and a separator holding an electrolytic solution (Abstract). Further, they teach a pressure of 0.3 kgf/cm2 to 1.1 kgf/cm2 is applied in a direction of the thickness of a main surface of an electrode group including the positive and negative electrodes, wherein: the main surface is a top and bottom surface in a stacking direction. (Paragraph 0084 discloses applying pressure to the assembled battery, which includes the positive and negative electrodes, with a pressure of 0.07 kgf/cm2 to 0.7 kgf/cm2. Further, Takahashi discloses, in figure 1, a battery constructed in a stacking direction. As such, it would be obvious to one of ordinary skill in the art to apply pressure from the top in a thickness direction being that applying pressure in any other direction would most likely destroy the battery.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sawai with Takashi in order to improve the discharge of gas to the outside of the cell and remove excess electrolyte to minimize resistance.
Regarding claim 3, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Takashi et al. teach wherein the pressure is applied to the main surface of the electrode group (Paragraph 0084). Further, by tightening the entire electrode group with a tape is interpreted as a product-by-process limitation that does not further limit the scope of the claim. It has been well-settled that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 4, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the lithium-containing compound is a lithium-containing metal phosphate compound (Paragraph 0015).
Regarding claim 5, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the conductive carbon material has at least one selected from among carbon black, a carbon nanotube, and a graphene material in which a plurality (Paragraphs 0026-0028 discloses the conductive carbon can be various carbon blacks, graphene, or carbon nanotubes.).
Regarding claim 7, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the separator includes fibrous nonwoven cloth having at least one of a hydrophilic group and oxide ceramics on a surface thereof (Paragraph 0018).
Regarding claim 8, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the nonwoven cloth is cellulose fibrous nonwoven cloth or polytetrafluoroethylene fibrous nonwoven cloth (Claim 5).
Regarding claims 10 and 11, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the organic solvent is a mixed carbonic acid ester and wherein the mixed carbonic acid ester includes at least one from ethylene carbonate, methyl ethyl carbonate, and dimethyl carbonate (Paragraphs 0048-0049).
Regarding claim 12, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein a mixing ratio of lithium hexafluorophosphate and lithium bis(fluorosulfonyl)imide in the mixed electrolyte is (lithium hexafluorophosphate/lithium bis(fluorosulfonyl)imide) = (1/0.2) to (0.4/0.8) (Claim 4).
Regarding claim 14, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the electrochemical device is a lithium ion capacitor (Paragraph 0074).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (WO 2015/170785 using US 2017/0214098 A1 as an English language translation) and further in view of Takashi et al. (JP 2016-106345) and further in view of Bjoern et al. (DE 10-2011-111930 A1).
Regarding claim 3, the combination of Sawai and Takashi teach the electrochemical device according to claim 1. However, they do not teach wherein a tape is placed around the entire electrode group, so that the pressure is applied to the main surface of the electrode group from the tape.
Bjoern teaches a battery module (Abstract) which comprises a tape is placed around the entire electrode group, so that the pressure is applied to the main surface of the electrode group from the tape (Paragraphs 0082-0083 and figure 12A disclose a winding 130 can be under tension or a material can also be used as a tape, which is itself designed as a shrinking material, in order then, after being wrapped around the battery module 61 and brought in by heat, to shrink, thereby forming the battery module 61 to clasp tightly.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sawai and Takashi with Bjoern in order to keep the battery module secure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.

Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729